***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
        LEBANON HISTORICAL SOCIETY, INC. v.
         ATTORNEY GENERAL OF THE STATE
             OF CONNECTICUT ET AL.
                    (AC 43912)
                  Bright, C. J., and Alvord and Harper, Js.

                                   Syllabus

The plaintiff historical society sought to quiet title to, and to impose conser-
   vation and preservation restrictions on, certain real property in the town
   of Lebanon, including a portion of the town green where the defendant
   F, a church, was located. The plaintiff sought to ensure that the parcels
   would always remain dedicated to a public purpose and that reasonable
   controls would be placed on the property so as to maintain the historic
   use and character of the town green. The court granted F’s motion to
   dismiss as to the church parcel on the ground that the plaintiff lacked
   standing and rendered judgment thereon, from which the plaintiff
   appealed to this court. Held that the trial court correctly concluded that
   the plaintiff lacked standing to bring the action as to the church parcel
   because it claimed no title or interest in that parcel as required by the
   applicable statute (§ 47-31 (a)): because the plaintiff did not have an
   actual interest in F’s property, it did not have standing to bring a quiet
   title action as to that property, and the plaintiff did not hold any conserva-
   tion or preservation restrictions on F’s property, rather, it sought to
   create such restrictions; moreover, even assuming that the plaintiff had
   conservation and preservation restrictions on the majority of the town
   green, holders of such restrictions have an interest in only the land on
   which those restrictions exist, not in land that is adjacent to, or con-
   nected to, that land; furthermore, the plaintiff’s general interest in main-
   taining the public nature of the town green, including F’s property, was
   not an actual interest sufficient to establish standing under § 47-31 (a),
   and there was no question that the town had standing to impose, and was
   the proper party to pursue, conservation and preservation restrictions
   on F’s property.
         Argued October 4—officially released December 21, 2021

                             Procedural History

   Action, inter alia, seeking to quiet title to certain real
property, and for other relief, brought to the Superior
Court in the judicial district of New London, where the
defendant Nancy Gentes et al. filed a cross complaint;
thereafter, the plaintiff withdrew the action as to the
defendant Sons of the American Revolution et al.; subse-
quently, the court, Knox, J., rendered a judgment by
stipulation as to the cross complaint; thereafter, the
court, Calmar, J., granted the motion to dismiss filed by
the defendant First Congregational Church of Lebanon
and rendered judgment thereon, from which the plain-
tiff appealed to this court. Affirmed.
  Leslie P. King, with whom were Sara C. Bronin,
and, on the brief, Dean A. Morande, pro hac vice, for
the appellant (plaintiff).
  Alayna M. Stone, assistant attorney general, with
whom were Caitlin M.E. Calder, assistant attorney gen-
eral, and, on the brief, William Tong, attorney general,
Clare Kindall, solicitor general, and Karen Gano and
Jane Rosenberg, assistant attorneys general, for the
appellee (named defendant).
   Mary Mintel Miller, with whom was Jeffrey N.
Kaplan, for the appellee (defendant First Congrega-
tional Church of Lebanon).
  Jeffrey Gentes filed a brief on behalf of the appellees
(defendant Nancy Gentes et al.).
                          Opinion

   BRIGHT, C. J. In this action to quiet title to, and to
impose conservation and preservation restrictions on,
property in the town of Lebanon (town), the plaintiff,
Lebanon Historical Society, Inc., appeals from the judg-
ment of the trial court granting the motion to dismiss
filed by the defendant First Congregational Church of
Lebanon (church), on the ground that the plaintiff lacks
standing to bring the action.1 On appeal, the plaintiff
contends that the court erred when it concluded that
the plaintiff lacked standing to bring a quiet title action
on the portion of the Lebanon Town Green (Green),
where the church is located (Church Parcel). We affirm
the judgment of the trial court.
   The following facts and procedural history are rele-
vant to our resolution of this appeal. The Green is the
largest town green in Connecticut and an important
historic resource for the town. In 1692, the property
that now makes up the town, including the Green, was
conveyed in fee by Oweneco, Sachem of the Mohegan
Tribe of Indians, to the four original proprietors of the
town. In 1705, that conveyance was extended to addi-
tional proprietors, together with their heirs and assign-
ees. Those proprietors were the last known owners of
the Green, and, through the passage of time and the
impossibility of identifying the proprietors’ heirs and
assignees, the Green was left to public use.
  The plaintiff is a membership based § 501 (c) (3)2
nonstock, tax-exempt corporation that preserves and
interprets the history of the town, including the Green.
Specifically, the plaintiff educates the public about the
town’s history, creates and commissions historical
events about the town, organizes and sponsors events
on the Green, publishes books and pamphlets, and owns
and operates several buildings located adjacent to the
Green.
  In 2017, the town decided to expand its public library,
part of which is located on the Green. In order to obtain
state funding for the project, the town was required
to demonstrate that it held legal title to that property
(Library Parcel). After running a title search for that
property, however, the town learned that there was no
known owner of either the Library Parcel or the Green
as a whole. Instead, the Green had been dedicated to
public use since the early 1700s.
   After learning that it did not own the Library Parcel,
in January, 2018, the town brought an action to quiet
title to that parcel, as well as to the part of the Green
where the town hall is located (Town Hall Parcel).3 The
plaintiff filed a counterclaim in that action, asking the
court to impose conservation and preservation restric-
tions on both parcels.4 In March, 2019, the court ren-
dered a judgment by stipulation in the town’s quiet title
action, quieting title to both the Library and Town Hall
Parcels in the town, and imposing conservation and
preservation restrictions on both parcels, as the plaintiff
had requested in its counterclaim. Those restrictions
are currently held by the plaintiff.
   While the town’s quiet title action was pending, in
February, 2019, the plaintiff commenced the underlying
action, which sought to quiet title to the three remaining
sections of the Green: (1) the northernmost part of the
Green, sometimes referred to as the Common (Northern
Parcel); (2) parts of the Green that are adjacent to
privately owned property (Neighbor Parcel); and (3)
the Church Parcel. With respect to the Northern Parcel,
the plaintiff sought to quiet title in the town. With
respect to the Neighbor Parcel, the plaintiff sought to
quiet title in the individuals who own properties that
are adjacent to the Green. With respect to the Church
Parcel, the plaintiff sought to quiet title in the church.
Most importantly, the plaintiff also asked that conserva-
tion and preservation restrictions be imposed in its
favor on each of the three parcels. Through these
restrictions, the plaintiff sought to ensure that the par-
cels would always remain dedicated to a public purpose
and that reasonable controls would be placed on the
demolition, alteration, and construction of buildings
and other improvements on the property, so as to main-
tain the historic use and character of the Green.
   Thereafter, the plaintiff reached stipulated agree-
ments with the town and almost all of the individuals
who own properties adjacent to the Green concerning
the imposition of conservation and preservation restric-
tions on the Northern Parcel and the Neighbor Parcel.
The stipulation resolved all of the plaintiff’s requests
for conservation and preservation restrictions on the
Green, except with respect to the Church Parcel and
the property of the defendants Robert M. Gentes and
Nancy W. Gentes (collectively, Gentes). Consequently,
the plaintiff then filed an amended complaint seeking
only to quiet title to, and the imposition of conservation
and preservation restrictions on, the Church Parcel and
withdrew its complaint as to the Gentes.5
   In March, 2019, before the plaintiff filed its amended
complaint, the church filed a motion to dismiss the
plaintiff’s quiet title action, claiming that the plaintiff
lacked standing to bring the action because it claimed
no title or interest in the Church Parcel, as required by
General Statutes § 47-31 (a).6 The plaintiff opposed the
church’s motion, arguing that it had standing because
(1) the conservation and preservation restrictions that
it seeks to impose are ‘‘ ‘interests in land,’ ’’ (2) the
plaintiff holds conservation and preservation restric-
tions on parts of the Green that are adjacent to the
Church Parcel, and (3) the plaintiff’s extensive involve-
ment with preserving the Green provides it with an
additional interest sufficient to convey standing. Later
that year, the plaintiff filed another memorandum
opposing the church’s motion to dismiss, in which it
explained that, as a result of separate litigation, it held
conservation and preservation restrictions on approxi-
mately 95 percent of the Green, a development that it
claimed strengthened its standing to bring the underly-
ing action.7
  In December, 2019, the trial court, Calmar, J., granted
the church’s motion to dismiss. The court concluded
that the plaintiff lacked standing to bring a quiet title
action against the church because it did not hold any
conservation or preservation restrictions on the Church
Parcel, meaning that the plaintiff did not have an actual
interest in the property, as required by § 47-31 (a). The
plaintiff and the attorney general both filed motions to
reargue/reconsider, asserting that the court erred in
overlooking the public use character of the Church
Parcel and the plaintiff’s stated mission to protect the
public character of the Green. The trial court denied
both motions, and the plaintiff appealed.
   While the plaintiff’s quiet title action was pending,
the church filed its own action to quiet title in the
Church Parcel. The town then filed a counterclaim in
which it sought the ‘‘imposition of conservation and
preservation restrictions on [the Church Parcel] . . .
which ensure that the [Church Parcel] shall be dedi-
cated to a public purpose in perpetuity and which place
reasonable controls on improvements.’’ In its answer
to the town’s counterclaim, the church agreed to the
proposed restrictions. Thereafter, the church filed a
motion for judgment seeking to quiet title to the Church
Parcel in the church, subject to the conservation and
preservation restrictions requested by the town. In
November, 2020, however, the plaintiff moved to inter-
vene as a defendant in the church’s quiet title action
and filed a counterclaim seeking additional conserva-
tion and preservation restrictions that were not
included in the restrictions sought in the town’s coun-
terclaim and agreed to by the church.8 The plaintiff’s
motion to intervene in that action was granted by the
court. In December, 2020, given the present appeal and
its likely effect on the church’s quiet title action, the
church moved to stay that action, and the court granted
its motion.
   On appeal from the court’s judgment granting the
church’s motion to dismiss in the present case, the
plaintiff and the attorney general9 contend that the
plaintiff has standing to bring an action to quiet title to
the Church Parcel because (1) the plaintiff has an inter-
est in the parcel, given its dedication to preserving the
history and character of the Green, of which the Church
Parcel is a part, (2) the plaintiff is the holder of conserva-
tion and preservation restrictions on the remaining 95
percent of the Green, and the Green is a contiguous
and indivisible whole, and (3) if the plaintiff does not
have standing to bring this action, no one will ever have
standing to seek the imposition of conservation and
preservation restrictions on the parcel. The plaintiff
also contends that it has standing because (1) to hold
that it lacks standing in the present case would contra-
dict the court’s judgment in the town’s first quiet title
action, and (2) the general presumption in favor of
concluding that subject matter jurisdiction exists
should apply. We are not persuaded by any of these
arguments.
   We begin by setting forth the applicable standard of
review and principles of law that guide our analysis.
‘‘The proper procedural vehicle for disputing a party’s
standing is a motion to dismiss. . . . A motion to dis-
miss . . . properly attacks the jurisdiction of the court,
essentially asserting that the plaintiff cannot as a matter
of law and fact state a cause of action that should be
heard by the court.’’ (Citation omitted; internal quota-
tion marks omitted.) Heinonen v. Gupton, 173 Conn.
App. 54, 58, 162 A.3d 70, cert. denied, 327 Conn. 902, 169
A.3d 794 (2017). When a court ‘‘decides a jurisdictional
question raised by a pretrial motion to dismiss, it must
consider the allegations of the complaint in their most
favorable light . . . . In this regard, a court must take
the facts to be those alleged in the complaint, including
those facts necessarily implied from the allegations,
construing them in a manner most favorable to the
pleader.’’ (Internal quotation marks omitted.) Id.
    ‘‘Standing is the legal right to set judicial machinery
in motion. One cannot rightfully invoke the jurisdiction
of the court unless he [or she] has, in an individual or
representative capacity, some real interest in the cause
of action, or a legal or equitable right, title or interest
in the subject matter of the controversy.’’ (Internal quo-
tation marks omitted.) Deutsche Bank National Trust
Co. v. Bliss, 159 Conn. App. 483, 488, 124 A.3d 890, cert.
denied, 320 Conn. 903, 127 A.3d 186 (2015), cert. denied,
579 U.S. 903, 136 S. Ct. 2466, 195 L. Ed. 2d 801 (2016).
‘‘If a party is found to lack standing, the court is without
subject matter jurisdiction to hear the case. Because
standing implicates the court’s subject matter jurisdic-
tion, the plaintiff bears the burden of establishing stand-
ing.’’ (Internal quotation marks omitted.) Heinonen v.
Gupton, supra, 173 Conn. App. 59. A court’s determina-
tion of whether a plaintiff lacks standing is a conclusion
of law that is subject to plenary review. Id. ‘‘In undertak-
ing this review, we are mindful of the well established
notion that, in determining whether a court has subject
matter jurisdiction, every presumption favoring juris-
diction should be indulged.’’ (Internal quotation marks
omitted.) Id.
  The plaintiff contends that it has standing to bring
an action to quiet title to the Church Parcel under § 47-
31 (a). Section 47-31 (a) provides in relevant part that
a quiet title action ‘‘may be brought by any person
claiming title to, or any interest in, real . . . property
. . . .’’ The purpose of this requirement ‘‘is to make
certain that a plaintiff has, within the purview of the
allegations of his complaint, not a mere groundless
claim but an actual interest in the property sufficient
to justify his instituting an action concerning it . . . .’’
(Emphasis added.) Loewenberg v. Wallace, 147 Conn.
689, 692, 166 A.2d 150 (1960); see also Brill v. Ulrey,
159 Conn. 371, 373–74, 269 A.2d 262 (1970) (standing
under § 47-31 (a) requires ‘‘actual interest’’ in real prop-
erty at issue). Unless a plaintiff has an actual interest
in the real property at issue, a plaintiff ‘‘has no right to
maintain an action under [§ 47-31 (a)] for the adjudica-
tion of any claims concerning the property.’’ Loewenb-
erg v. Wallace, supra, 692.
   We conclude, as did the trial court, that because the
plaintiff does not have an actual interest in the Church
Parcel, as required by § 47-31 (a), it does not have stand-
ing to bring a quiet title action as to that parcel. It is
undisputed that conservation and preservation restric-
tions are interests in land that are sufficient to convey
standing on the holders of those restrictions. See Gen-
eral Statutes § 47-42c (‘‘conservation and preservation
restrictions are interests in land’’); General Statutes
§ 47-31 (a) (quiet title action can be brought by any
entity claiming ‘‘any interest in’’ real property). The
plaintiff, however, does not currently hold any conser-
vation or preservation restrictions on the Church Par-
cel. Instead, it is seeking to create such restrictions.
Seeking to create conservation and preservation restric-
tions is different from holding those restrictions. In fact,
the plaintiff is seeking to create and acquire conserva-
tion and preservation restrictions on the Church Parcel
precisely because it currently does not possess any
that can be enforced. See General Statutes § 47-42c
(indicating that conservation and preservation restric-
tions become interests in land only once acquired).
Because the plaintiff does not currently hold any restric-
tions on the Church Parcel, it does not have an actual
interest in that property sufficient to establish standing
under § 47-31 (a).
   Furthermore, assuming, as the plaintiff claims, that
the plaintiff has conservation and preservation restric-
tions on 95 percent of the Green, our analysis and con-
clusion is the same. Holders of conservation and preser-
vation restrictions, just like holders of any other
interest, have an interest only in the land on which
those restrictions exist, not land that is adjacent to, or
connected to, that land. Again, because the plaintiff
does not have an actual interest in the specific property
to which it is seeking to quiet title, it does not have
standing to bring a quiet title action on that property,
regardless of the fact that the plaintiff has an actual
interest in other properties that abut the Green and that
are adjacent to the Church Parcel.
  For these same reasons, we are equally unpersuaded
by the plaintiff’s and the attorney general’s argument
that, because the Green is an indivisible, contiguous
whole, and because the plaintiff claims to hold restric-
tions on 95 percent of the Green, the plaintiff must have
standing to quiet title to the remaining 5 percent. Simply
put, the plaintiff’s lack of an actual interest in the
Church Parcel is fatal to its quiet title action, regardless
of what other property interests the plaintiff has in
the remaining portion of the Green. To hold otherwise
would allow the holder of a conservation and preserva-
tion restriction on one property to interfere with a
neighbor’ suse of its property because the holder of
the restriction finds the neighbor’s use in some way
offensive. There is simply no support in our statutes or
common law for such a proposition. In fact, requiring
a neighbor to respond to such a claim is inconsistent
with the express language of § 47-31 (a) and the deci-
sions of our Supreme Court. See, e.g., Loewenberg v.
Wallace, supra, 147 Conn. 692.
   The plaintiff’s argument that § 47-31 (a) permits a
quiet title action brought by any person claiming ‘‘any
interest’’ in the property at issue, and that it satisfies
that requirement because it has ‘‘an interest’’ in main-
taining and preserving the historic character of the
Green, does not persuade us otherwise. Our Supreme
Court’s decision in Loewenberg makes clear that not
all interests are sufficient for standing under § 47-31
(a); instead, interests sufficient to convey standing
under § 47-31 (a) must be actual interests. Lowenberg
v. Wallace, supra, 147 Conn. 692; see also Brill v. Ulrey,
supra, 159 Conn. 375–76 (executor lacked statutory
interest in real property left to decedent’s heirs suffi-
cient to have standing to bring quiet title action, despite
possible interest in property, in absence of allegation
and proof that property was necessary to meet claims
of creditors). In fact, we have not found a single Con-
necticut case in which the plaintiff in a quiet title action
who had standing had not alleged either title to, a pres-
ent right to use, or a present right to restrict the use
of the property at issue. We conclude, consistent with
the decisions of our Supreme Court for more than one
hundred years, that such an allegation is necessary to
meet the ‘‘any interest’’ requirement of § 47-31 (a).10
Consequently, the plaintiff’s general interest in main-
taining the public nature of the Green, including the
Church Parcel, is not an actual interest sufficient for
standing under § 47-31 (a).
   We also are unpersuaded by the plaintiff’s and the
attorney general’s contention that, if we determine that
the plaintiff lacks standing in the present case, no one
will ever have standing to protect the historic character
of the Church Parcel. Indeed, there is no question that
the town has standing to impose, and is the proper
party to pursue, conservation and preservation restric-
tions on the Church Parcel. See Cincinnati v. White’s
Lessee, 31 U.S. (6 Pet.) 431, 437–38, 8 L. Ed. 452 (1832)
(land informally dedicated to public use belonged to
city of Cincinnati, not private party). In fact, in its coun-
terclaim in the church’s quiet title action, the town
already has sought the imposition of conservation and
preservation restrictions on the Church Parcel. As pre-
viously noted in this opinion, the church assented to
those restrictions, and moved the trial court to enter
judgment quieting title to the Church Parcel in the
church, subject to the restrictions that the town had
requested. In light of that pending action, it is clear to
us that the public’s interest in the historic character
and integrity of the Church Parcel can be protected
without the involvement of the plaintiff.
   The plaintiff further contends that the court’s holding
that it lacked standing was erroneous because it con-
flicts with the court’s ruling in the town’s first quiet
title action, in which the court held that the Library
and Town Hall Parcels could be quieted in the town,
subject to the plaintiff’s counterclaim that conservation
and preservation restrictions be imposed on the two
parcels. We are not persuaded. The plaintiff’s standing
to pursue its counterclaim was never litigated in that
action, and there is no question that the town had stand-
ing to bring a quiet title action as to those parcels. The
fact that the town, in that case, decided to enter into
a conservation and preservation stipulation with the
plaintiff has no bearing on whether the plaintiff has
standing to bring the underlying action to quiet title to
the Church Parcel.11
   Finally, contrary to the plaintiff’s contention, the gen-
eral presumption favoring jurisdiction does not provide
an independent basis for concluding that the plaintiff
has standing to pursue the underlying action. The pre-
sumption does not do away with the requirement that
the plaintiff must have standing to assert its claims. For
the reasons previously set forth in this opinion, the
facts alleged in the plaintiff’s complaint simply are insuf-
ficient to support a conclusion that the plaintiff has
standing in the present case.12
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
   The summons listed the following additional defendants: the Attorney
General of the state of Connecticut (attorney general); the town; the Hugh
Leander Adams, Mary Trumbull Adams, and Hugh Trumbull Adams Town
Memorial Fund (Memorial Fund); the Sons of the American Revolution;
Sharon P. Moore; Nancy L. Mullaly; the Connecticut Daughters of the Ameri-
can Revolution, Inc.; Gina R. Wentworth; Robert M. Gentes and Nancy W.
Gentes (collectively, Gentes); Leebg, LLC; Thomas M. McGee; Roland P.
Russo; Marion B. Russo; Sarai Ledoux; Annalyn N. Bauer; Joshua A. Deal;
Nicole E. Giownia; the Jean K. Reichard Trust; Cara J. Condit; Christopher
M. Condit; Brian Kolar; the Connecticut Trust for Historic Preservation; ‘‘the
proprietors of the [town], together with their heirs and assigns’’; and ‘‘all
unknown persons claiming or who may claim any rights, title, interest or
estate in or lien or encumbrance upon the real property described in this
complaint, adverse to the plaintiff, whether such claim or possible claim
be vested or contingent.’’
  The church, the attorney general, the town, the Memorial Fund, and the
Gentes filed appearances in the trial court, but the remaining defendants
did not. The trial court granted motions for default for failure to appear as
to the proprietors of the town and all unknown persons claiming an interest
in the property, and the plaintiff withdrew the action as to most of the
remaining defendants, including the Gentes. The Gentes, however, remain
parties to the present appeal because of a cross complaint that they filed
against the town and the attorney general, seeking to quiet title to their
property. That cross complaint, however, is not at issue in this appeal. It
also appears that the Connecticut Trust for Historic Preservation was never
removed from the underlying action; however, that party has not participated
in this appeal.
   The church, the attorney general, the town, and the Gentes are the only
defendants participating in the present appeal. The church, the attorney
general, and the Gentes all filed appellees’ briefs, but only the church and
the attorney general attended oral argument before this court. The town
neither filed a brief nor attended oral argument.
   2
     Section 501 (c) (3) of title 26 of the United States Code is the provision
of the Internal Revenue Code that allows for federal tax exemption for
certain nonprofit organizations.
   3
     The defendants in the town’s action were the attorney general, the Hugh
Leander Adams, Mary Trumbull Adams, and Hugh Trumbull Adams Town
Memorial Fund, the church, the plaintiff in the present case, the heirs and
assigns of the fifty-one proprietors of the town of Lebanon, and ‘‘all unknown
persons claiming or who may claim any rights, title, interest or estate in or
lien or encumbrance upon the real property described in this complaint,
adverse to the plaintiff, whether such claim or possible claim be vested or
contingent.’’
   4
     Specifically, the plaintiff wanted to impose restrictions that would ensure
that the parcels ‘‘shall be dedicated to a public purpose in perpetuity and
which places reasonable controls on the demolition, alteration, and construc-
tion of buildings and other improvements.’’
   5
     Also in connection with the stipulation, the town filed a second quiet
title action seeking to quiet title to the Northern Parcel, subject to the
plaintiff’s requests for conservation and preservation restrictions on that
parcel. In September, 2019, the court rendered judgment by stipulation in
that quiet title action, in which the court quieted title in the Northern Parcel
to the town, subject to the conservation and preservation restrictions held
by the plaintiff. The judgment by stipulation mirrored the stipulation entered
regarding the Northern Parcel in the present case. That judgment, however,
expressly provided that it had no effect on the ownership of the Church
Parcel. Finally, the town’s second quiet title action resulted in a judgment
regarding the Neighbor Parcel that mirrored the judgment in this case.
   6
     General Statutes § 47-31 (a) provides in relevant part: ‘‘An action may
be brought by any person claiming title to, or any interest in, real or
personal property, or both, against any person who may claim to own the
property, or any part of it, or to have any estate in it, either in fee, for years,
for life or in reversion or remainder, or to have any interest in the property,
or any lien or encumbrance on it, adverse to the plaintiff, or against any
person in whom the land records disclose any interest, lien, claim or title
conflicting with the plaintiff’s claim, title or interest, for the purpose of
determining such adverse estate, interest or claim, and to clear up all doubts
and disputes and to quiet and settle the title to the property. . . .’’ (Empha-
sis added.)
   7
     The attorney general joined in this memorandum.
   8
     Specifically, the plaintiff sought restrictions that would ‘‘place reasonable
controls on the demolition, alteration, and construction of buildings and
structures on the Church Parcel . . . .’’ According to the plaintiff, these
additional restrictions were necessary because the town’s restrictions did
not include any restraints on what could be done to the buildings located
on the Church Parcel.
   9
     Although the attorney general was named as a defendant in this action,
the attorney general agrees with the position advanced by the plaintiff and,
thus, argues in support of the plaintiff’s claim on appeal.
   10
      We further note that accepting the plaintiff’s interpretation of ‘‘any
interest’’ in § 47-31 (a) would mean that another historical preservation
society could be formed and allege that it also has an interest in the conserva-
tion and preservation of the Church Parcel, but believes that the restrictions
sought by the plaintiff are inadequate, thereby entwining the church and
the town in potentially lengthy and expensive litigation between entities
that have no actual legal interest in the Church Parcel. We refuse to interpret
§ 47-31 (a) in a way that would lead to such an absurd result. See Thames
Talent, Ltd. v. Commission on Human Rights & Opportunities, 265 Conn.
127, 138, 827 A.2d 659 (2003) (noting rule of construction that our appellate
courts do not interpret statutes to reach bizarre or absurd results).
   11
      The plaintiff further argues that, if we conclude that it lacks standing
in the present case, the town’s first quiet title action could be subject to
collateral attack for lack of subject matter jurisdiction. We are unpersuaded
by this contention because, as noted previously in this opinion, there is no
question that the town had standing to quiet title to the Library and Town
Hall Parcels in that action. See, e.g., Cincinnati v. White’s Lessee, supra,
31 U.S. 437–38. Once it acquired title, it was free to enter into a conservation
and preservation restriction with the plaintiff, regardless of whether the
plaintiff filed a counterclaim.
   12
      On appeal, the plaintiff further argues that the court erred when it failed
to hold that it ‘‘had standing to seek the equitable imposition of conservation
and preservation restrictions on the [Church] Parcel’’ through a declaratory
judgment. As the church correctly notes, the plaintiff’s amended complaint
nowhere seeks a declaratory judgment. It is axiomatic that the plaintiff’s
claims are limited to the allegations of its complaint. See Cellu Tissue Corp.
v. Blake Equipment Co., 41 Conn. App. 413, 417, 676 A.2d 405 (1996) (‘‘[i]t
is fundamental in our law that the right of a plaintiff to recover is limited
to the allegations of [its] complaint’’ (internal quotation marks omitted)).
Furthermore, because this claim was not distinctly raised before the trial
court, and because the court never decided this claim, we decline to address
it on appeal. See DeChellis v. DeChellis, 190 Conn. App. 853, 860, 213 A.3d
1 (‘‘Connecticut appellate courts generally will not address issues not
decided by the trial court’’), cert. denied, 333 Conn. 913, 215 A.3d 1210
(2019); State v. McLaughlin, 135 Conn. App. 193, 202, 41 A.3d 694 (‘‘[w]e
cannot pass on the correctness of a trial court ruling that was never made’’
(internal quotation marks omitted)), cert. denied, 307 Conn. 904, 53 A.3d
219 (2012); see also Connecticut Bank & Trust Co. v. Munsill-Borden Man-
sion, LLC, 147 Conn. App. 30, 37, 81 A.3d 266 (2013) (‘‘[a] claim briefly
suggested is not distinctly raised’’ (internal quotation marks omitted)).